El Juez Asocíalo Seño» Aldbey,
emitió la opinion fiel tribunal.
Se nos pide que desestimemos esta apelación, interpuesta contra sentencia de la Corte de Distrito de San Juan que anuló un auto de certiorari que bahía expedido.
En la solicitud para el auto de certiorari alegó el ape-lante bajo juramento de su abogado que fué demandado en juicio de desahucio por falta de pago de cánones de arren-damiento ; que la sentencia fué dictada inmediatamente' después de la primera, comparecencia, sin haberse señalado y oído el caso debidamente en segunda comparecencia y que mediante recurso ordinario de apelación el demandado se vería obligado a consignar los cánones de arrendamiento a pesar de haber negado que la casa objeto de la acción sea propiedad del demandante y a pesar de no tener obligación alguna de pagar tales cánones. La corte de distrito libró el auto interesado, reclamó los autos originales del juicio de desahucio y después de oír a las partes anuló el auto que había expedido.
De los autos que tuvo ante sí la corte de distrito para dictar la sentencia apelada, los que en copia certificada nos han sido traídos por el apelado, aparece no ser cierta la alegación de que en el juicio de desahucio se dictó sentencia “inmediatamente después de la primera comparecencia, sin haberse señalado y oído el caso debidamente en segunda comparecencia” sino por el contrario que al tener lugar la primera comparecencia de las partes para proponer pruebas y estando presentes las partes por sus abogados, la corte *569señaló otro día para la segunda comparecencia ordenada por la ley, por lo que resulta frívola la apelación interpuesta ya que la base de la petición de certiorari aparece destruida por las constancias de los autos en el juicio de desahucio. Ese es el único error de procedimiento alegado por el apelante y que hacía procedente la expedición del auto, pues la alega-ción de que no apeló la sentencia de la corte municipal porque hubiera tenido que consignar los cánones de arrendamiento que se alegan debidos a pesar de haber negado que su de-mandante sea dueño de la casa en cuestión, no es ni puede ser motivo para el recurso de certiorari, independientemente de que el apelante no negó en su contestación a la demanda que el apelado sea el dueño de la casa.

Por lo expuesto la apelación- debe ser desestimada por frívola.

El Juez Asociado Señor Texidor no intervino.